 1   RANDY S. GROSSMAN
     Acting United States Attorney
 2   BRETT NORRIS
     Assistant U.S. Attorney
 3   California Bar No. 224875
     United States Attorney’s Office
 4   880 Front Street, Room 6293
     San Diego, CA 92101-8893
 5   Telephone: (619) 546-7620
     Facsimile: (619) 546-7751
 6   Email: brett.norris@usdoj.gov
 7   Attorneys for
     UNITED STATES OF AMERICA
 8
 9
10                               UNITED STATES DISTRICT COURT
11                           SOUTHERN DISTRICT OF CALIFORNIA
12
13   CONSTITUTION ASSOCIATION, INC.,                 Case No.: 20-cv-2379-TWR-BLM
     by its founders, GEORGE F.X. ROMBACH
14   and DOUGLAS V. GIBBS as well as its             PROOF OF SERVICE
     vice president DENNIS R. JACKSON, and
15   B. GREEN, R. HANDY, A. HURLEY, R.
     HVIDSTON, R. KOWELL, H. LEWIS, C.
16   MONGIELLO, R. REISS, L. REYES, J.
     SCARAFONE, R. SHORT, S. ST. JOHN,
17   L. STUCKY, J. YATES and T. EVANS
18                 Plaintiffs,
19         v.
20   KAMALA DEVI HARRIS,
21                Defendant.
22
23   I, Brett Norris, hereby declare as follows:
24          I am a citizen of the United States and am at least eighteen years of age. My
25   business address is 880 Front Street, Room 6293, San Diego, CA. 92101-8893.
26         I am not a party to the above-entitled action. I have caused service of:
27              • REPLY IN SUPPORT OF EX PARTE APPLICATION TO SET
                  ASIDE ENTRY OF DEFAULT
28
 1       on the following parties by:
 2       ■     U.S. Mail
 3
     George F.X. Rombach
 4   27636 Ynez Road
 5   Suite L-7 111
     Temecula, CA 92591
 6   (949) 500-1850
 7
 8   Douglas V. Gibbs
     27636 Ynez Road
 9   Suite L-7 111
10   Temecula, CA 92591
     (949) 500-1850
11
     Dennis R. Jackson
12   27636 Ynez Road
13   Suite L-7 111
     Temecula, CA 92591
14   (949) 500-1850
15
16       I declare under penalty of perjury that the foregoing is true and correct.
17       Executed on June 11, 2021
18                                               By:   s/ Brett Norris
19                                                      Brett Norris
20
21
22
23
24
25
26
27
28

                                                 1
